In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00263-CR


                           IN RE RICKY BOLTON, RELATOR

                               ORIGINAL PROCEEDING

                                   October 28, 2022
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


       Relator Ricky Bolton, proceeding pro se, has filed a letter requesting relief from

this Court. Bolton characterizes his filing as a petition for mandamus relief and we will

construe it as such. We deny the petition.


       Mandamus is an extraordinary remedy granted only when a relator can show that

(1) the trial court clearly abused its discretion, and (2) no adequate appellate remedy

exists. In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding)

(per curiam). When seeking mandamus relief, the relator bears the burden of proving

these two requirements. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.

proceeding). To meet this burden, the relator must provide a record sufficient to establish
his right to mandamus relief. Id. at 837; In re Johnson, No. 06-13-00137-CV, 2014 Tex.

App. LEXIS 52, at *1–2 (Tex. App.—Texarkana Jan. 7, 2014, orig. proceeding) (mem.

op.). The record must include “a certified or sworn copy of any order complained of, or

any other document showing the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A).

Additionally, the relator must provide a record that includes a certified or sworn copy of

every document that is material to his claim and that was filed in any underlying

proceeding. TEX. R. APP. P. 52.7(a)(1). Bolton has not filed any record in this proceeding

and has thus failed to establish his entitlement to relief.


       Moreover, Bolton has failed to comply with most of the mandatory requirements

for relief identified by Rule 52.3 of the Texas Rules of Appellate Procedure. Specifically,

the petition does not include the name of the judge against whom relief is sought and

does not provide a concise description of the respondent’s action from which the relator

seeks relief. TEX. R. APP. P. 52.3(d)(2), (3). Bolton fails to state the basis of this Court’s

jurisdiction over the original proceeding. TEX. R. APP. P. 52.3(e). Bolton has not included

a statement of facts that concisely states the facts pertinent to the issues or points

presented. TEX. R. APP. P. 52.3(g). Finally, Bolton’s petition does not include a clear and

concise argument for the contentions made with appropriate citations to the appendix or

record. TEX. R. APP. P. 52.3(h).


       A party proceeding pro se is not exempt from complying with the rules of

procedure. Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005) (per curiam); Mansfield

State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978). Relator’s failure to comply

with the requirements of Rule 52 requires denial of the petition. In re Smith, No. 07-19-


                                              2
00402-CV, 2020 Tex. App. LEXIS 775, at *2 (Tex. App.—Amarillo Jan. 28, 2020, orig.

proceeding) (mem. op.).


      Therefore, we deny Bolton’s petition for writ of mandamus.




                                                     Judy C. Parker
                                                        Justice


Do not publish.




                                          3